Case 2:20-cr-00579-SVW Document 905-1 Filed 08/31/21 Page 1 of 4 Page ID #:15743




                            EXHIBIT 1
Case 2:20-cr-00579-SVW Document 905-1 Filed 08/31/21 Page 2 of 4 Page ID #:15744


   From:           Ahn, Catherine S. (USACAC)
   To:             Devona Gardner; michael@thefreedmanfirm.com
   Cc:             Fenton, Christopher (CRM); Paetty, Scott (USACAC); Faerstein, Brian (USACAC); Stacey Cooke
   Subject:        Re: Edvard Paronyan
   Date:           Monday, August 30, 2021 2:37:25 PM
   Attachments:    image001.png


   Michael,

   The government concurs with pretrial’s position.

   Sincerely,
   Catherine

   Sent from my iPhone


         On Aug 30, 2021, at 1:31 PM, Devona Gardner
         <Devona_Gardner@cacp.uscourts.gov> wrote:



         Pretrial Services position is NOT to approve the travel request to Palm Springs. The
         reasoning behind our decision is outlined below:
            1. The defendant is convicted and has an upcoming sentencing date of September
                27, 2021.
            2. According to disclosed financials, the defendant’s monthly expenses exceeds his
                reported income.
            3. The defendant reported having outstanding/unpaid taxes owed to the State of
                California for approximately $200,000.
            4. Even though the defendant has tested negatively for controlled substances (with
                the exception of a cocaine positive in April 2021), he is on probation for a DUI
                received from Palm Springs, which is due to expire in February 2022.
            5. Pretrial Services does not view the proposed family vacation with his wife and
                two children, ages 11 and 6, as a necessity or an emergency.

         If you would like to discuss the matter further, I am available on my cell phone listed
         below.

         <image001.png>


         From: michael@thefreedmanfirm.com <michael@thefreedmanfirm.com>
         Sent: Monday, August 30, 2021 12:02 PM
         To: 'Ahn, Catherine S. (USACAC)' <Catherine.S.Ahn@usdoj.gov>; 'Fenton, Christopher
         (CRM)' <Christopher.Fenton@usdoj.gov>; 'Paetty, Scott (USACAC)'
         <Scott.Paetty@usdoj.gov>; 'Faerstein, Brian (USACAC)' <Brian.Faerstein@usdoj.gov>
         Cc: Devona Gardner <Devona_Gardner@cacp.uscourts.gov>; Stacey Cooke
Case 2:20-cr-00579-SVW Document 905-1 Filed 08/31/21 Page 3 of 4 Page ID #:15745


       <Stacey_Cooke@cacp.uscourts.gov>
       Subject: RE: Edvard Paronyan

        CAUTION - EXTERNAL:



       Following up on this, could the government and Pretrial please let me know their
       respective positions today so that I may file the ex parte with the court with sufficient
       time before the family trip Mr. Paronyan hopes to take starting Friday? Thank you.


       From: Ahn, Catherine S. (USACAC) <Catherine.S.Ahn@usdoj.gov>
       Sent: Thursday, August 26, 2021 4:10 PM
       To: michael@thefreedmanfirm.com; Fenton, Christopher (CRM)
       <Christopher.Fenton@usdoj.gov>; Paetty, Scott (USACAC) <Scott.Paetty@usdoj.gov>;
       Faerstein, Brian (USACAC) <Brian.Faerstein@usdoj.gov>
       Cc: 'Devona Gardner' <Devona_Gardner@cacp.uscourts.gov>; 'Stacey Cooke'
       <Stacey_Cooke@cacp.uscourts.gov>
       Subject: RE: Edvard Paronyan

       Michael,

       Have you already spoken to Officer Gardner about this, and if so, what was her
       position? In addition, can you confirm that this is purely for one-time travel and not to
       modify his terms of release, to include location monitoring?

       Sincerely,
       Catherine

       Catherine S. Ahn | Assistant United States Attorney
       Criminal Division | Major Frauds
       ‫ خ‬catherine.s.ahn@usdoj.gov | ፤ 213.894.2424
       https://www.justice.gov/usao-cdca


       From: michael@thefreedmanfirm.com <michael@thefreedmanfirm.com>
       Sent: Thursday, August 26, 2021 2:48 PM
       To: Fenton, Christopher (CRM) <Christopher.Fenton@usdoj.gov>; Paetty, Scott
       (USACAC) <spaetty@usa.doj.gov>; Ahn, Catherine S. (USACAC) <cahn@usa.doj.gov>;
       Faerstein, Brian (USACAC) <bfaerstein@usa.doj.gov>
       Cc: 'Devona Gardner' <Devona_Gardner@cacp.uscourts.gov>; 'Stacey Cooke'
       <Stacey_Cooke@cacp.uscourts.gov>
       Subject: Edvard Paronyan

       Good afternoon,

       I am planning to file an ex parte application to allow Mr. Paronyan to travel to Palm
       Springs from September 3-September 6 for a family vacation over Labor Day. Could
Case 2:20-cr-00579-SVW Document 905-1 Filed 08/31/21 Page 4 of 4 Page ID #:15746


       you please let me know if the government and/or Pretrial has any opposition to the
       request?

       Thanks,
       Michael


       Michael G. Freedman
       THE FREEDMAN FIRM PC
       800 Wilshire Blvd., Suite 1050
       Los Angeles, CA 90017
       Office: (213) 816-1700
       Mobile: (310) 339-4503
       Email: michael@thefreedmanfirm.com
       Web: http://www.thefreedmanfirm.com




        CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary.
        Exercise caution when opening attachments or clicking on links.
